—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered April 12, 1993, which, rejecting the report of the Special Referee recommending against an award of attorneys’ fees to plaintiff, awarded attorneys’ fees to plaintiff in the amount of $7000, amended the default judgment entered September 21, 1989 in favor of plaintiff and against defendant accordingly, and denied defendant’s cross motion to vacate such default judgment, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of imposing a sanction of $1000 on defendant to be paid to Clients’ Security Fund pursuant to 22 NYCRR 130-1.3, and otherwise affirmed, with costs to respondents.
As the IAS Court pointed out, this Court’s holding on the prior appeal that plaintiff was entitled to the costs and expenses of enforcing its lease with defendant, including legal fees (183 AD2d 681, appeal dismissed 81 NY2d 783), made law of the case that should have, but did not, put plaintiff’s right to attorneys’ fees to rest. Defendant’s repeated attempts to relitigate that issue have vexatiously prolonged resolution of the litigation, and warrant the imposition of a sanction. Concur— Sullivan, J. P., Rosenberger, Ellerin and Kupferman, JJ.